RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5096-18

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

R.B., 1

     Defendant-Appellant.
_______________________

                    Argued February 10, 2021 – Decided May 28, 2021

                    Before Judges Alvarez and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 00-12-
                    1538.

                    Arthur L. Aidala argued the cause for appellant (Aidala,
                    Bertuna & Kamins, P.C., attorney; Arthur L. Aidala, on
                    the briefs).

                    Daniel Finkelstein, Deputy Attorney General, argued
                    the cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Daniel Finkelstein, of counsel and on
                    the brief).

1
     We use initials to protect the identity of the victim. R. 1:38-3(c)(12).
PER CURIAM

      Defendant R.B. appeals from a June 17, 2019 judgment of conviction after

a jury found him guilty of second-degree sexual assault, N.J.S.A. 2C:14-2(c),

third-degree criminal restraint, N.J.S.A. 2C:13-2, and fourth-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(d).2 Having carefully reviewed the

record, and in light of the applicable law, we affirm defendant's convictions but

remand the matter for re-sentencing.

      On appeal, defendant raises the following arguments for our

consideration:

            POINT I

            THE DEFENDANT WAS DENIED DUE PROCESS
            UNDER     THE   STATE     AND    FEDERAL
            CONSTITUTIONS WHEN THE TRIAL COURT
            FAILED TO CONDUCT A VOIR DIRE THAT,
            UNDER THE CIRCUMSTANCES, ADEQUATELY
            QUESTIONED PROSPECTIVE JURORS ON ISSUES
            OF RELIGION, ETHNIC[,] AND CULTURAL BIAS.

                  A. Voir dire must assure the selection of a fair
                  and impartial jury.

                  B. Voir dire was inadequate resulting in the
                  failure to ensure the selection of a fair and
                  unbiased jury.

2
  Defendant was also convicted of false imprisonment, N.J.S.A. 2C:13-3, the lesser
included offense of criminal restraint.


                                                                            A-5096-18
                                        2
     C. Standard of review.

     D. The failure to adequately probe for juror bias
     resulted in plain error.

POINT II

[J.H.'S] CUMULATIVE[,] UNSOLICITED[,] AND
INADMISSIBLE     TESTIMONY    REGARDING
[DEFENDANT'S] CULTURE, RELIGION, AND
ETHNICITY, UNFAIRLY PREJUDICED HIM. NO
CURATIVE INSTRUCTION COULD REMEDY THE
PREJUDICE.

     A. [J.H.'s] repeated prejudicial statements as to
     [defendant's] culture, religion, and nationality.

     B. It was plain error for the witness to make
     irrelevant and prejudicial statements to establish
     her credibility.

     C. The cumulative effect of [J.H.'s] prejudicial
     statements denied [defendant] a fair trial.

     D. The convictions should be remanded.

POINT III

A NEW TRIAL SHOULD BE ORDERED AS THE
VERDICT WAS THE RESULT OF A MISCARRIAGE
OF JUSTICE.

     A. [J.H.'s] testimony was wholly lacking in
     credibility and was insufficient to convict the
     defendant of any crime.




                                                          A-5096-18
                          3
             POINT IV

             [DEFENDANT'S] WARRANT STATUS WAS
             UNFAIRLY CONSIDERED BY THE SENTENCING
             COURT RESULTING IN AN EXCESSIVELY
             HARSH SENTENCE.

                   A. Standard of Review for Sentencing

      We discern the following facts from the record. In 1998, defendant and

J.H. met through work and began dating. In April 1999, defendant and J.H. were

married. Around 10 p.m. on March 26, 2000, defendant and J.H. were alone in

her home. While the two were in the basement, J.H. told him that she was "glad"

to have her "house back for the night." Defendant then "flipped out," grabbed

her by the throat, and pinned her on the couch. He then carried her to the upstairs

bedroom and threw her on the bed. Defendant stated that he was "really going

to hurt" her. He demanded J.H. take her clothes off; she complied because she

"was terrified of him."    Meanwhile, defendant reached under the bed and

retrieved a sword. 3

      While defendant was dragging the sword along her body, he told her that

he was going to "use [it] on" her and that he had to "hurt" her. Defendant placed

the sword to J.H.'s neck and then "poked . . . a hole in one of the [pillowcases]."


3
  The sword was not produced at trial and it is unclear from the record what
happened to it.
                                                                             A-5096-18
                                        4
He then told her that he wanted to have sex. J.H. complied because she was

"scared to death" and afraid that if she did not, the "other options would have

been much worse." While defendant was on top of her, J.H. felt numb as she

cried for him to stop. The next morning, J.H. did not inform the police or her

friends about the incident with defendant because she "was terrified of him."

      On September 6, 2000, J.H. was in her basement with defendant, his

brothers, and several of his friends.       While they were watching a movie,

defendant instructed J.H. to make him food. When she refused, defendant

became enraged and ordered her to go to the bedroom. J.H. followed him to the

bedroom because she was "scared for [her] life." When they got to the bedroom,

defendant started slapping her in the face. Defendant then instructed J.H. to

serve him a meal in the basement, which she did. Defendant subsequently

directed J.H. upstairs at which point he started hitting her in the face and legs.

This incident lasted "for hours," and J.H. was struck "a number of times." J.H.

did not seek medical attention or contact the police after this incident.

      On September 8, 2000, J.H. informed her neighbor, Linda, about these

incidents. Linda persuaded J.H. to stay at her home for the night because she

was frightened for her, and the two concocted a story to tell defendant to allow

her to stay. Around midnight, J.H., Linda, and Linda's daughter went over to


                                                                            A-5096-18
                                        5
J.H.'s home to retrieve several toiletries. While inside the house, Linda observed

the sword leaning up against the wall in the basement. Around 2 a.m., defendant

called Linda's home and asked J.H. to come home. After J.H. refused, he called

several more times before he showed up at Linda's home. While defendant,

Linda, and J.H. were talking, Linda observed bruises on J.H.'s legs. Following

the conversation, J.H. went back to her home with defendant.

      The next day, Linda went over to J.H.'s house to take her to the police.

J.H. wanted to shower, so Linda waited in the living room until she was ready.

J.H. had locked the bedroom door, but defendant picked the lock with a knife

and relocked it behind him.       At this point, J.H. was already dressed, but

defendant ordered her to shower again with him. After J.H. refused, she became

worried and shouted for Linda's help. Linda went to the bedroom door and

yelled to defendant to let her in. After several requests to open the door, Linda

eventually broke it open and observed that defendant had his arm on her elbow.

J.H. and Linda left the house and went to the police station.

      Following a four-day jury trial,4 defendant was convicted of sexual

assault, criminal restraint, and unlawful possession of a weapon.           Before



4
  Defendant filed a motion for a new trial and a motion for a judgment of acquittal,
both of which were denied.
                                                                             A-5096-18
                                         6
defendant's sentencing date, however, he absconded and was not located until

December 6, 2018. At sentencing, the judge found aggravating factor three,

N.J.S.A. 2C:44-1(a)(3) (risk that . . . defendant will commit another offense),

applied because of defendant's "extended absconding" as well as his "contempt"

and "disregard[]" of the court. The judge also determined aggravating factor

nine, N.J.S.A. 2C:44-1(a)(9) (need to deter "defendant and others from violating

the law"), applied "in light of the seriousness of the offense." The court found

mitigating factors seven, N.J.S.A. 2C:44-1(b)(7) (lack of prior criminal

activity), and eight, N.J.S.A. 2C:44-1(b)(8) (defendant's conduct was the result

of circumstances unlikely to recur). The judge rejected defendant's argument

that mitigating factors nine, N.J.S.A. 2C:44-1(b)(9) ("character and attitude of .

. . defendant indicate that he is unlikely to commit another offense"), and ten,

N.J.S.A. 2C:44-1(b)(10) ("defendant is particularly likely to respond . . . to

probation"), applied due to "the extended period that [defendant] absconded

for."   After concluding the aggravating factors outweighed the mitigating

factors, the judge sentenced defendant to seven years' imprisonment on the




                                                                            A-5096-18
                                        7
sexual assault conviction and concurrent sentences on the remaining

convictions.5

      We reject defendant's argument that the trial judge did not adequately

question prospective jurors on issues relating to defendant's Pakistani heritage.

In our review of decisions relating to the jury, we are mindful that "[a]

defendant's right to be tried before an impartial jury is one of the most basic

guarantees of a fair trial." State v. Loftin, 191 N.J. 172, 187 (2007). We leave

the selection and management of the jury, however, to the sound discretion of

the trial judge. State v. Brown, 442 N.J. Super. 154, 182 (App. Div. 2015). In

the selection of a jury, "trial [judges] must be allotted reasonable latitude when

conducting voir dire and, therefore, a reviewing court's examination should

focus only on determining whether 'the overall scope and quality of the voir dire

was sufficiently thorough and probing to assure the selection of an impartial

jury.'" State v. Winder, 200 N.J. 231, 252 (2009) (quoting State v. Biegenwald,

106 N.J. 13, 29 (1987)).




5
  Defendant received a four-year term for criminal restraint, a one-year term for
unlawful possession of a weapon, and a six-month term for false imprisonment.
                                                                            A-5096-18
                                        8
      In this case, defense counsel requested a special interrogatory to the jury

relating to defendant's Pakistani heritage, which request the trial judge granted.

The judge then questioned the jury as follows:

                  Now, I tried to be as straightforward as I can.
            Sometimes I'm a little too blunt, but [defendant] is a
            Pakistani national. And a Pakistani national, you know,
            a lot of it is talked about, is Pakistanis in the news,
            things like that. He is a Pakistani national.

                 That is not an issue in the case. Any of you, how
            do you feel about that? This create[s] any issues with
            you? Anything? Be honest.

                 Anybody feel that that is going to enter into their
            thoughts at all?

                  It is not at all in this case.

                  If it will, I'll excuse you with no questions asked.
                  Okay.

                   If any of you feel that [defendant's] nationality is
            going to influence your decision one way or the other,
            I really don't want you on the case.

                  If it is hard for you to raise your hand, if any of
            you feel before this jury is selected that it is going to be
            an issue for you, it is your obligation to come up [–]
            raise your hand and come up here and tell me at side
            bar that's going to be a problem.

We are satisfied that this instruction was more than adequate to address

defendant's concerns. Indeed, the effectiveness of the voir dire is evidenced by


                                                                            A-5096-18
                                          9
the fact that after hearing the judge's instruction, one prospective juror was

removed for cause because she indicated that she could not be impartial due to

her Indian heritage.

      Moreover, the judge's failure to explicitly mention the September 11th

terrorist attacks did not "undermine[] the selection of an impartial jury."

Winder, 200 N.J. at 252. The charges leveled against defendant at trial related

to domestic violence and did not involve terrorism. Therefore, the absence of

an explicit reference to the September 11th attacks was not an abuse of

discretion. See United States v. Adedoyin, 369 F.3d 337, 342 (3d Cir. 2004)

(holding the defendant, a Nigerian national charged with mail and wire fraud,

"could receive a fair trial in the wake of" the September 11th attacks because,

among other things, his case did not involve terrorism).

      We also reject defendant's contention that J.H.'s testimony relating to his

culture, ethnicity, and religion was unduly prejudicial and "capable of producing

an unjust result." R. 2:10-2. Defendant now takes issue with several of J.H.'s

comments including:

            [Q:] Was there any particular reason why that's how
            you got married?

            [A:] Yes, there was a good reason for that. I really
            cared about him and he, he told me that he was going


                                                                           A-5096-18
                                      10
           to need to leave the country and he needed a way to stay
           . . . but I would have done anything to help him.

                 ....

           [Q:] Once the two of you were married, did [defendant]
           move in with you?

           [A:] Yes, he did.

                  At first he said, well, this is going to be a hard
           transition for you to meet my family because they come
           from a strict Pakistani Islamic culture. Men and women
           don't mix, and the concept of dating to know someone
           prior to marriage, it's forbidden. You are arranged with
           a person based on a screening and you marry, that's it,
           and the whole . . . idea of bringing an American into his
           family, he explained to me there needed to be more of
           a transition period.

Defendant also claims the following testimony was unduly prejudicial:

           [A:] So, I had no support. He was constantly making
           deals, bringing people in to work in my home. They
           were all Pakistani, at that point Pakistani, Muslim,
           completely different customs than I have. They pray
           five times a day.       Completely different culture,
           completely different viewpoint, attitude towards
           women and the amount of freedom we are allowed to
           have in our daily life. They were all on his side.

                 ....

           [Q:] Were you able to talk to them the next day at all?

           [A:] There was no way, the way they would talk about
           women, it wasn't like, it's not like American culture we


                                                                        A-5096-18
                                     11
           are talking about. It's not where men and women are
           friends. Men and women are separate.

                   When I visited his home, January of 2000 was the
           first time, I spent New Year's at his home. I met his
           mother, and I had, he had begun to, we had gone to
           several family functions, birthdays, things like that at
           his house, and you have to understand men and women
           are separate and they are different and they are not
           equal.

                   When I went in the women would cook, the
           women would do everything and the men would sit in
           the better room with the better couch and the better
           television set, watch [television] and the women would
           bring them whatever they wanted[,] and the women got
           to sit in the back bedroom. His mother and sister share
           a bedroom. The mattress is on the floor, and the women
           had to sit on the floor.

     Likewise, defendant further contends the following comments were

similarly damaging:

           [Q:] Now, who was living at your home, if you can
           recall, on that date, on September 6 of 2000?

           [A:] Well, myself, [defendant], his brother Shehnaam,
           his brother Naveed, another person named Sajoffa and
           there's three more, these are all Arabic names, so it's
           hard to recall. Eight people in total, including
           [defendant] and myself.

                 ....

           [Q:] Did you do anything to get their attention?



                                                                      A-5096-18
                                     12
            [A:] No, no, there was, these were [defendant's] family
            and strict Muslim people who were on his side and there
            was nothing I could have done, they just didn't, no,
            there was nothing, and with them and the culture if a
            woman objects to a relationship or something, it's like,
            oh, that's the woman's fault, she's crazy she's making
            this up, she's just crying to discount it, because a
            woman's viewpoint doesn't count.

Finally, defendant avers that the J.H.'s reference to "alien paperwork" adversely

affected his case.

      Defense counsel's failure to interpose a timely objection undercuts the

argument on appeal that the remarks were unduly prejudicial. See State v.

Timmendequas, 161 N.J. 515, 576 (1999) ("Failure to make a timely objection

indicates that defense counsel did not believe the remarks were prejudicial at the

time they were made." (citing State v. Irving, 114 N.J. 427, 444 (1989))). In any

event, the trial judge gave a complete and adequate instruction at the end of trial:

                   Members of the jury, during the trial you heard
            comments from [J.H.] regarding [defendant's]
            nationality, his religion, his background.       These
            comments, as I ruled at the time, were basically
            irrelevant to the issues in this case.

                  There's no place in this trial for gratuitous
            references to race, religion or nationality.

                  You all promised during the jury selection
            process that the fact that [defendant] is a Pakistani
            national would not have an affect on you. Therefore, I


                                                                              A-5096-18
                                        13
             charge you that you are not to consider his race, his
             nationality or his religion in arriving at your verdict.

"We presume the jury followed the court's instructions," State v. Smith, 212 N.J.

365, 409 (2012) (citing State v. Loftin, 146 N.J. 295, 390 (1996)), and find no

plain error in the elicitation of these fleeting comments. 6

      Turning to defendant's argument concerning his sentence, we conclude

that the judge placed an inordinate amount of weight on the fact that defendant

absconded after trial but prior to sentencing. A "sentence based upon a factor

which is unrelated to the sentencing criteria set forth in the Code of Criminal

Justice" is an illegal sentence. State v. Wilson, 206 N.J. Super. 182, 184 (App.

Div. 1985) (citing N.J.S.A. 2C:1-1 to 104-9). "Nowhere in the code is it

suggested that defendant's appearance for sentence is one of those criteria."

Ibid. (citing State v. Roth, 95 N.J. 334 (1984); State v. Hodge, 95 N.J. 369

(1984)). Defendant's reasons for failing to appear "must . . . be relevant to

identified sentencing guidelines" if they are to be considered. Ibid. It is clear

that a "sentence based entirely upon nonappearance is an illegal sentence." Ibid.

      Here, the judge commented that defendant's failure to appear weighed

"heavily" on his decision.      Notwithstanding that this was defendant's first


6
 We also note that these comments placed J.H.'s silence or failure to complain about
defendant's conduct into context and, in that regard, were relevant to her credibility.
                                                                                A-5096-18
                                         14
offense and he committed no subsequent crimes, the judge found aggravating

factor three, N.J.S.A. 2C:44-1(a)(3), due to his failure to appear. The judge also

summarily rejected applying mitigating factors nine and ten because of "the

extended period that [defendant] absconded for." Because the judge analyzed

the applicability of the aggravating and mitigating factors almost entirely with

reference to defendant's long-term non-appearance, we are constrained to

remand the matter for re-sentencing.

      Affirmed in part; remanded for re-sentencing consistent with this opinion.

We do not retain jurisdiction.




                                                                            A-5096-18
                                       15